 1   Marc S. Stern                                                           Honorable Timothy W. Dore
 2   1825 NW 65th Street                                                     Chapter 13
     Seattle, WA 98117                                                       Location: Seattle
 3   (206) 448-7996                                                          Hearing Date: January 15, 2020
 4   marc@hutzbah.com                                                        Hearing Time: 9:30 a.m.
                                                                             Response Date: January 8, 2020
 5
 6
 7
 8                                       UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
10     In re:                                                       No. 19-13397-TWD
11     Timothee Louis Abare                                         DECLARATION OF DEBTOR RE
12                                                                  SECOND AMENDED PLAN
                                    Debtor.
13
14
                  Timothee Abare declares under penalty of perjury that the following is true and correct to
15
     the best of my knowledge and belief.
16
17                1.            I am the debtor in this case and have actual knowledge of the matters hereinafter

18   set forth.
19                2.            The only changes in the Second Amended Plan relate to payment of the secured
20   claim of Alaska USA Federal Credit Union as requested by the Credit Union’s attorney, James
21
     Draper. The changes are:
22
                                                    Amended Plan       Second
23                                                  (Dkt. No. 25)     Amended Plan
24
                  Monthly payment:                       $537.11           $360.76
25
                  Interest rate:                           6%               3.25%
26
27   ////
28

                                                                                                      MARC S. STERN
                                                                                                  ATTORNEY AT LAW
     DEBTOR’S DECLARATION RE                                                                    1825 NW 65TH STREET
     SECOND AMENDED PLAN     -1                                                                  SEATTLE, WA 98117
     Decl re 2nd amended plan.wpd                                                                      (206)448-7996




     Case 19-13397-TWD                        Doc 34-1    Filed 12/27/19     Ent. 12/27/19 13:58:58    Pg. 1 of 2
 1                The final change is that attorney’s fees will be made after payments to Alaska USA
 2
     Federal Credit Union.
 3                                                   Kirkland
 4                Executed under penalty of perjury at Seattle,
                                                       xxxxx Washington on December        27 , 2019.
 5
 6
                                                              Timothee Abare
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                              MARC S. STERN
                                                                                          ATTORNEY AT LAW
     DEBTOR’S DECLARATION RE                                                            1825 NW 65TH STREET
     SECOND AMENDED PLAN     -2                                                          SEATTLE, WA 98117
     Decl re 2nd amended plan.wpd                                                              (206)448-7996




     Case 19-13397-TWD              Doc 34-1     Filed 12/27/19    Ent. 12/27/19 13:58:58      Pg. 2 of 2
